Title: From Thomas Jefferson to Martha Jefferson Randolph, 10 March 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear daughter
Philadelphia Mar. 10. 1793.

Your letters of the 20th. and 27th. Feb. as well as Mr. Randolph’s of the same dates, came to hand only yesterday. By this I percieve that your post must be under bad regulation indeed. I am sorry to  learn that your garden is dismantled, and yourself thereby discoraged from attention to it. I beg that Mr. Randolph will employ the whole force, he has been so kind as to direct, in repairing the inclosure in preference to every other work I had proposed. Nothing can be placed in competition with the loss of the produce of the garden during the season, either for health or comfort, and my own are less dear and desireable to me than the health and comfort of yourself, Mr. Randolph and the little ones. I had hoped that from the same resources your supplies of wood in the winter would not have failed. I again repeat it that I wish every other object to be considered as secondary in my mind to your accomodation and insist that Mr. Randolph make the freest use of the people under his direction for his and your convenience in the first place. When I shall see you I cannot say: but my heart and thoughts are all with you till I do. I have given up my house here, and taken a small one in the country on the banks of the Schuylkill to serve me while I stay. We are packing all our superfluous furniture and shall be sending it by water to Richmond when the season becomes favorable. My books too, except a very few, will be packed and go with the other things, so that I shall put it out of my own power to return to the city again to keep house, and it would be impossible to carry on business in the winter at a country residence. Tho’ this points out an ultimate term of stay here, yet my mind is looking to a much shorter one if the circumstances will permit it which broke in on my first resolution. Indeed I have it much at heart to be at home in time to run up the part of the house the latter part of the summer and fall which I had proposed to do in the spring. Maria is well. Whether she writes or no to-day I know not. My best affections to Mr. Randolph; cherish your little ones for me, for I feel the same love for them as I did for yourself when of their age, and continue to me your own love which I feel to be the best solace remaining to me in this world. Adieu my dear your’s affectionately

Th: Jefferson

